Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 03/01/2022 are accepted. Claims 1, 8-10, 14, and 15 are amended; claims 22-23, 25, 28, and 32 are cancelled; and claims 33-37 are new.
Response to Arguments
2)	Applicant’s arguments, see section titled “Claim Objections”, filed 03/01/2022, with respect to the claims have been fully considered and are persuasive.  The objections of claims 14 and 22 have been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections – 35 U.S.C. § 112”, filed 03/01/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 8, 10, 14, 23, and 25 have been withdrawn.
Applicant’s arguments, see section titled “Claim Rejections – 35 U.S.C. § 102”, filed 03/01/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections of claims 1-3, 8, 10, 15-16, 22-23, 25, and 32 as being anticipated by Mayoral et al. (U.S. Patent No. 6394983), hereinafter Mayoral; claims 1-5, 8, 10, 14-16, 18-19, 22-23, 25, and 32 as being anticipated by Mayoral; and claims 30-31 as being anticipated by Lynn et al. (WO2009102612), hereinafter Lynn, have been withdrawn.
EXAMINER’S AMENDMENT
3)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cory Nesemann (Reg. No. 72177) on 3/24/2022.
The application has been amended as follows: 
Claim 30, lines 7-8, “outside of the receptacle to a position disposed at least partially inside the receptacle” is amended to “outside of the receptacle until the plug reaches a position disposed at least partially inside the receptacle”
Claim 33 is cancelled
Allowable Subject Matter
4)	Claims 1-5, 8-10, 13-16, 18-19, 24, 30-31, and 34-37 are allowed.
REASONS FOR ALLOWANCE
5)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1, 9, 15, and 36 (Examiner recognizes that the claims are not exact, but the allowable portions of the claims are similar), the closest prior art of record is Mayoral. While Mayoral teaches a tamper-evident closure assembly for use with a medical device (as shown in Fig. 1), the closure assembly comprising:
	a connector (as shown in Annotated Fig. 2) having a receptacle (Fig. 2; 52) defined by an outer surface of the connector (Fig. 2; 50), the receptacle having a 
	a cap (as shown in Annotated Fig. 2) configured to attach to the connector (as shown in Fig. 2) and to rotate around the connector; and
a locking mechanism (Fig. 2; 202/204) having a locked configuration (as shown in Fig. 3) and an unlocked configuration (as shown in Fig. 2), the locking mechanism having a tab (Fig. 2; 204) movable between the locked configuration and the unlocked configuration and a plug (Fig. 2; 202) disposed on the tab, 
wherein when the locking mechanism is in the unlocked configuration, the plug is disposed in a first position disposed outside of the receptacle on the connector (as shown in Fig. 2), and when the locking mechanism is in the locked configuration, the plug is disposed at least partly within the receptacle (as shown in Fig. 3), such that the cap is prevented from rotating around the connector [Col. 6, lines 22-53]; 
Mayoral fails to teach the plug being in a second position disposed radially inward, relative to the axis, of the first position (regarding claims 1 and 15); and wherein the cap further includes an opening disposed between the tab on the locking mechanism and the receptacle on the connector, the opening being sized such that the plug can be moved through the opening only in a first direction toward the receptacle and prevented from being moved through the opening in a direction opposite the first direction (regarding claims 9 and 36).
The combined structure of the internal disposition of the plug being disposed radially inward relative to the axis in the second position, and the opening being sized 
	Regarding claim 30, the closest prior art of record is Lynn. While Lynn teaches a method of removing a tamper-evident closure assembly from a medical device [Page 3, lines 21-23], the method comprising:
	moving the closure assembly from an unlocked position (as shown in Fig. 5) to a locked position (as shown in Fig. 6), the closure assembly having a locking mechanism (Fig. 5; 18) having a plug (Fig. 5; 70) and a connector (Fig. 7; 12) defining a receptacle thereon (Fig. 7; 74), wherein the connector extends along an axis (axis defined by Fig. 5; 16), and wherein moving the closure assembly from the unlocked configuration to the locked configuration includes moving the plug radially inward (Examiner interprets the plug moving radially inward due to the portion of the connector between Fig. 8; 72 and 74 that must be traversed by the plug when moving from the unlocked configuration to the locked configuration, relative to the axis, from a position disposed outside of the receptacle (Fig. 8; 72); and
	rotating the closure assembly in the locked configuration until the closure assembly is disconnected from the medical device [Page 3, lines 21-23]; 
Lynn fails to teach where the moving the plug from a position disposed outside of the receptacle until the plug reaches the position disposed at least partially inside the receptacle.
	


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/R.T.S./           Examiner, Art Unit 3783                                                                                                                                                                                             /THEODORE J STIGELL/Primary Examiner, Art Unit 3783